 Case 19-02465     Doc 44    Filed 10/22/19 Entered 10/22/19 15:05:24     Desc Main
                               Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
      IN THE MATTER OF                    IN PROCEEDINGS
                                          UNDER CHAPTER 13
      RICHARD C ARNONE,
                                          CASE NO. 19-02465
                   DEBTOR                 JUDGE: Schmetterer,
                                NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
Xiaoming Wu, Ledford, Wu & Borges, LLC, 105 W. Madison, 23rd Floor, Chicago, IL
60602
Notified via US Postal Service
Richard C Arnone, 1974 Nimitz Drive, Des Plaines, IL 60018

       Please take notice that on the 30th day of October, 2019, at the hour of 10:00
a.m. or as soon thereafter as I may be heard, I shall appear before the Honorable Judge
Jack Schmetterer, Courtroom 682 at the United States Bankruptcy Court, 219 S
Dearborn, Chicago, IL 60604 or before any other Bankruptcy Judge who may be
presiding in his/her place and stead and shall then and there present the accompanying
motion. At that time and place you may attend if you so choose.
 Case 19-02465      Doc 44    Filed 10/22/19 Entered 10/22/19 15:05:24       Desc Main
                                Document     Page 2 of 5


                               AFFIDAVIT OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on October 22, 2019, with first class postage prepaid. All other parties entitled to
notice received such notice electronically, through the office of the Clerk of the Court.

                                  Respectfully Submitted,


                                  /s/ Michael J. Kalkowski
                                  Mike Kalkowski ARDC #6185654
                                  Richard B. Aronow ARDC# 03123969
                                  Michael N. Burke ARDC#6291435
                                  Shapiro Kreisman & Associates, LLC
                                  2121 Waukegan Road, Suite 301
                                  Bannockburn, IL 60015
                                  (847) 291-1717
                                  Attorneys for Movant
                                  19-090109

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
     Case 19-02465    Doc 44    Filed 10/22/19 Entered 10/22/19 15:05:24      Desc Main
                                  Document     Page 3 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

        IN THE MATTER OF                        IN PROCEEDINGS
                                                UNDER CHAPTER 13
        RICHARD C ARNONE,
                                                NO. 19-02465
                     DEBTOR                     JUDGE: Schmetterer,

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
                          DISMISSAL OF THE CASE

         NOW COMES the Movant, Wells Fargo Bank, N.A., by and through its attorneys,

Shapiro Kreisman & Associates, LLC, and states as follows:

1.       On January 29, 2019, the above-named Debtor filed a Petition pursuant to 11

USC § 1301, et. seq. and a Plan which was confirmed on March 20, 2019.

2.       A material term of said plan called for the Debtor to make post-petition monthly

mortgage payments directly to the Movant commencing with the installment that came

due on February 1, 2019.

3.       Notwithstanding said material term, as of October 11, 2019, said post-petition

mortgage payments are in default in the amount of $4,855.79:

8/1/2019 - 10/1/2019 monthly payments = $                                   5,794.98
at $1,931.66 each
Suspense balance                      =$                                    (939.19)



TOTAL                                      =$                              4,855.79
     Case 19-02465    Doc 44     Filed 10/22/19 Entered 10/22/19 15:05:24         Desc Main
                                   Document     Page 4 of 5


4.       By failing to make current mortgage payments, the Debtor has failed to provide

the Movant with adequate protection for its security, contrary to the requirements of the

Bankruptcy Code.

5.       Debtor executed a promissory note secured by a mortgage or deed of trust. The

promissory note is either payable to Movant or has been duly endorsed. Movant,

directly or through an agent, has possession of the promissory note. Movant is the

original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

6.       That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

7.       Upon information and belief, an additional lien exists in the amount of $8,855.00.

8.       This failure constitutes a material default entitling Movant to relief pursuant to 11

U.S.C. §362(d).

9.       For the reasons set forth above, it would be inequitable to delay the enforcement

of any order modifying the automatic stay with respect to the Movant.

         WHEREFORE, Wells Fargo Bank, N.A., moves this Honorable Court to modify

the automatic stay to allow Wells Fargo Bank, N.A. to foreclose the mortgage on the

property located at: 1974 Nimitz Drive, Des Plaines, IL 60018 or to take action, with

respect to this real property, as set forth under applicable non-bankruptcy options, such

as modification, short sale, and other loss mitigation options; that the unpaid portion of

any proof of claim or stipulation calling for payment of the debt secured by that

mortgage be withdrawn for purposes of these proceedings only and that Federal
 Case 19-02465     Doc 44   Filed 10/22/19 Entered 10/22/19 15:05:24     Desc Main
                              Document     Page 5 of 5


Bankruptcy Rule 4001(a)(3) be waived or dismiss the case.




                                Respectfully submitted,

                                _/s/ Michael J. Kalkowski________
                                Attorney for Wells Fargo Bank, N.A.


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090109

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
